Interim Decision #1721

MATTER OF WOOD

In Exclusion Proceedings
A-14577147

Decided by Board March, 27, 1967
(1) Conviction of applicant under section 33 of the Canadian Juvenile Delinquents Act of 1929 of contributing to a 16-year-old female, becoming a
Juvenile delinquent by having sexual intercourse with such female, for which
offense imposition of sentence was suspended, he was placed on probation for
2 years and required to pay $150 toward costs, is conviction of a petty offense
within the purview of section 212(a) (9), Immigration and Nationality Act,
as amended.
(2) Applicant, who, following lawful admission for permanent residence, departed on December 5, 2965 to Canada to appear in court where he WAR
charged with conspiracy to utter and conspiracy to commit forgery and was
released, after which he returned to this country in a day or two, again returning on December 13, 1965 to Canada where on December 15 he was
convicted of both offenses, fined, placed on probation and released, returning
to the United States 3 or 4 days later, his return following each such departure
constituted an "entry" within the meaning of the immigration laws and at
the time of the latter entry (on or about December 18, 1965) he was eXeludable under auction 212 (a) (0) of the Act.
EiOLUDABLE; Act of 1952—Section 212(a) (20) [8 17.S.C. 1182(a) (20) I—Im-

migrant not in possession of immigrant visa or
other valid entry document.
Act of 1952—Section 212(a) (9) [8 U.S.C. 1182(a) (9)1—Convicted of crimes involving moral turpitude, to
wit: contributing to Juvenile delinquency
(Canada) ; conspiracy to commit forgery and
uttering (Canada)
ON BEIIIALP OF APPLICANT :

Harry Kobel, Esquire
Rosin & Kobel
2156 Kenobscot Building
Detroit, Michigan 48226

ON BEHALF or S.
Robert A. Vielhaber
Appellate Trial Attorney
(Memorandum submitted)

This case comes forward on certification from the special inquiry
officer, who found the applicant excludable on both grounds set forth
above and ordered his exclusion and deportation from the United
States.
170

Interim Decision #1721
Applicant is a 26-year-old single male alien, a native and, citizen
of Canada, who was admitted to the United States for pornment
residence on June 14, 1965, at Noyes, Minnesota, in possession, of a
nonquota immigrant visa. He last sought admission to the United
States at Detroit, Michigan on September 11, 1966, as a returning
resident alien, upon presentation of his Form 1-151 (Alien Registration Receipt Card), and was held for a hearing as one who did not
appear to be -clearly entitled to enter.
On February 5, 1963, applicant pleaded guilty, in the Winnipeg
Juvenile Court and Family Court, in Canada, to having contributed
to the "becoming a juvenile delinquent" of a named child, in violation of section 33 of the Canadian Juvenile Delinquents Act of 1929, in
that he had had sexual intercourse with the said child', whose age is

shown by the record to have been 16 years. Imposition of sentence
was suspended for two years; applicant was released on his own recognizance under poor) bond, he was required to pay $150 toward the
costs of prosecution, and was to be on probation for two years. His
probation and all of the attendant conditions were terminated on
August 24, 1964. This conviction, and the details of the proceeding,
were made available by applicant to the American Consul when he
applied for an immigrant visa in 1964. On the basis of this information, the consular officer reached the decision that there had been a
single conviction of a petty offense, so that the applicant was not
ineligible for a visa under section 212(a) (9). The immigrant visa
was issued in 1965.
It is the special inquiry officer's holding that the conviction was not
for a petty offense; that applicant was rendered excludable by it and,
therefore, should not have been issued the visa; that his entry with
the visa was not a lawful one, nor was he entitled to the Form 1-151
issued thereafter on the basis of that entry; and that in consequence
he is now excludable as one who does not have an immigrant visa or
other valid entry document. In determining anew the question of whether the conviction was for
a petty offense, the special inquiry officer looked to Title 22 of the
District of Columbia Code to see whether it contained the same or an
equivalent offense (cf. Matter of T—, 6 I. & N. Dec. 508, for proper
procedure to determine whether a crime committed abroad is to be
considered a misdemeanor classifiable as a petty offense). There is no
exact counterpart in the District of Columbia Code, but it was the
special inquiry officer's opinion that section 22-8501 referred to "such
5 I. & N. Dee. 239, that violaI We have heretofore held, In Matter of W—,
tion of this section of the Canadian law, where the specific act is sexual intercourse, is a crime involving moral turpitude.

171
821-854--60

'18

Interim Decision #1121
an offense". We do not believe this is a correct determination. .That
section, providing a penalty of imprisonment for up to ten years, and
entitled "Indecent Acts—Children", relates to indecent liberties with
a child of either sex, tinder the age of sixteen years, and is not intended
to cover sexual intercourse with a female, either under or over 16 years
of age, Thompson v. United States, 228 F2d 463, 1956, 97 U.S. App.
D.C. 116; Whittaker v. United States, 281 F.2d 631, 1960, 108 U.S.
App. D.O. 268. The Government, by memorandum, urges that the
correct section of the District of Columbia Code is 22-2801, which
deals with rape, both statutory and forcible. Statutory rape, as defined
therein, relates to a female child under sixteen years of age. The Government urges, however :
The fact that the age in the mstrict of Columbia may be lower thee the corresponding offense in Canada does not mean that consent is present. The essence

of the offense here is lack of consent and whether the lack of consent is actual
or statutory is not material. • • *" (Memorandum, p. 3.)

The age of consent, as far as statutory rape is concerned, is the same
in Canada as in the District of Columbia (cf. section 138, Tremeear's
Armotated Criminal Code—Canada, 6th Edition), and under the facts
in this case, applicant could not have been successfully prosecuted for
statutory rape in Canada. Nor can we agree that the essence of the
offense is lack of consent. The section under which applicant was convicted punishes the knowing or willful doing of :
• • • any act producing, promoting, or contributing to a child's being or becoming a juvenile delinquent or likely to make any child a juvenile delinquent ...
(section 33. (1 ) (b), Juvenile Delinquents Act of 1929).

A "juvenile delinquent," as defined by that Act, is:
• * any child who violates any provision of the criminal code of any Dominion or Provincial statute or of any bylaw or ordinance of municipality, or
who is guilty of sexual immorality or any similar form of vice, or who Is liable
by reason of any other act to be committed to an industrial school or juvenile
reformatory under the provisions of any Dominion or Provincial statute • • •.
(emphasis supplied) (section 2(g), Juvenile Delinquents Act of 1929).

Thus, it is apparent that the core of the offense is that applicant, by
having relations with a female not his wife, who is still within the age
group considered as a juvenile, has contributed to her becoming a juvenile delinquent by making her guilty of sexual immorality. We believe that the offense in the District of Columbia Code most closely
equivalent to the one here involved is, as counsel contends, fornication,
defined in section 22 1002, which occurs when an unmarried man or
woman has sexual relations. By its terms, this section provides a
-

maximum penalty of a, $300 fine or six months' imprisonment, so that
172

Interim Decision #1721
it is clearly a misdemeanor within the petty offense category. Thus,
applicant's conviction, both by the classification of the crime and the
character of the punishment imposed, was a petty offense.
We hold, therefore, that applicant's immigrant visa was properly
issued to him; that he was not excludable when he initially applied
for admission and was admitted for permanent residence; and that the
Form. 1-151 issued to him after that entry was valid, and properly
issued.
The record shows that after applicant's admission in June 1965, he
made several short visits to see his family in Canada. From his testimony, they were of the brief, casual and innocent type which do not,
under the standards set out in Rosenberg v. Fleuti, 874 U.S. 449, require
a finding that he made an "entry" on each return. (Inasmuch as we
have found, contrary to the holding of the special inquiry officer, that
applicant's original admission for permanent residence was lawful,
we consider that applicant was, up to a specific point discussed below,
entitled to the benefits of the Matti ruling.)
The record is incomplete as to when the applicant first became involved in a scheme (not clearly described) with two others to obtain
money by unlawful acts. Applicant testified that while on a visit to
Canada, probably in July 1965, when he was drunk, he agreed with the
two young men to go ahead with the scheme, but that upon sobering up,
he contacted them and told them not to go ahead with whatever had
been planned. They apparently put the scheme into operation in spite of
his request. His testimony is that he knew nothing of criminal proceedings until early December 1965 when he called one of the two persons
with whom he was also involved in buying a house, and that person told
him that there was a warrant out for his arrest and that he should phone
his lawyer. He telephoned his lawyer in Canada, who confirmed the
fact that there was outstanding a warrant for his arrest, and who arranged for applicant to meet him at Pemberton, North Dakota on
the afternoon of the following day, so that he could drive the applicant
back to Winnipeg and present him to the court. Applicant returned to
Winnipeg with his attorney on or about December 5, 1965, appeared
at the court, was served with an information charging him with conspiracy to utter and conspiracy to commit forgery, and was released.
He returned to the United States for a few days to await the scheduled
date of the trial. He returned to Canada on or about December 18,
1965, and the trial was held on December 15th. He pleaded guilty to
both counts of the information and was sentenced on that same clay.
No prison sentence was imposed, but he was fined $500 plus $3.50 in
costs, released in his own recognizance under $5000 bond, and placed
on probation for a period of six months. He returned to the United

Interim Decision #1721
States three or four days later and resumed his normal pattern of living
here, working during the week, taking weekend visits back to Canada
to see his friends and family fairly often, until he was prevented him
entering at the time these proceedings were instituted.
We have held, in Matter of Jensen, 10 I. & N. Dec. 747, that a conviction for forgery and uttering under Canadian law (there considered two separate crimes, but considered to be a single crime in most
United States jursidictions) is a conviction of an offense involving
moral turpitude. We have also held, in Matter of 2 I. & N. Dec.
225, that if a, substantive offense involves moral turpitude, then a conspiracy to commit that offense involves moral turpitude. In view of
the position we set forth below, however, we need not and do not pass
on whether this second conviction was for a petty offense.
Counsel urges that applicant's short trips to Canada on December
5 and December 13, undertaken on the advice of counsel, were not
intended to be meaningfully interruptive of his permanent residence
and, therefore, come under the Malta doctrine, so that, by implication,
applicant did not then make, and is not now seeking to make, an
"entry." We do not agree.
The trip considered by the Supreme Court in the Flueti case was a
casual two-hour visit across the border, requiring no prior preparation
and made for no purpose other than to visit. Nothing was done by
Fleuti either at the time of his departure, during his two-hour period
of absence, or at the time of his return to the United States, that was
in any way relevant to his immigrant status or admissibility. The Government urged that Fleuti's mere intentional stepping over the border
into Mexico rendered his physical return. an "entry", subjecting him
once again to all of the statutory criteria of admissibility for an alien
seeking admission as an immigrant. The Supreme Court rejected this
. contention, pointing to the statutory exception contained in section
101(a) (18), which states that an alien with a lawful permanent residence in the United States is not to be regarded as making an "entry"
if his departure from the United States "was not intended or reasonably to be expected by him." It then went on to hold :
We conclude, then, that it effectuates congressional purpose to construe the
intent exception to 101(a) (13) as meaning an intent to depart in. a manner
which can be regarded as meaningfully interruptive of the alien's permanent
residence. One major factor relevant to whether such an intent can be inferred
is, of course, the length of time the alien is absent. Another is the purpose of

the visit, for if the purpose of leaving the country is to accomplish some object
which is itself contrary to souse policy reflected in our immigration laws, it
would appear that the interruption of residence thereby occurring would properly be regarded as meaningful. Still another is whether the alien has to procure
any travel documents in- order to make his trip, since the need to obtain such

174

Interim Decision *1721
items might well cause the alien to consider more fully the implications involved in his leaving the country. Although the operation of these and other possibly revelant factors remains to be developed "by the gradual process of judicial
inclusion and exclusion." Davidson v. New Orleans, 96 U.S. 97, 104, 24 L. Ed.
616, 619, we declare today simply that an innocent, casual, and brief excursion by
a resident alien outside this country's borders may not have been "intended"
as a departure disruptive of his resident alien status and therefore may not subject him to the commences of an "entry" into the country on Ms return. * • •
(At p. 462. Emphasis supplied.)

By the gradual process referred to, the holding in Fleuti has been
extended to cover casual, innocent excursions to Mexico and Canada
of several days' and even a week's duration (Matter of Quintanilla.ea-familia, decided November 29, 1965, Int. Dec. No. 1537; Zintmeman, v. Lehmann, 339 F.2d 943 (7th Cir., January 7,1965; etc.). In
such cases, the departure, absence and return were in no way relevant

to the underlying ground of deportability or excludability charged
other than that the Government claimed the return was an "entry"
so that the stautory standards of admissibility must apply, or that it
was an "entry" from which to date the running of a time limitation
imposed by statute on a ground of deportability. We know of no instance in which it has been extended to cover an alien who is charged
with being excludable or deportable because of an act or occurrence
arising during or directly connected with the departure, absence or
return. See, Matter of Caudillo-Villalobos, hit. Dec. No. 1423 aff'd
Caudillo-Vi2lakbos v. In and Naturalization Service, 361
F.2d 329 (CA. 5, 1966.) (Conviction for crime of incest during absence in Mexico—held to have made entry on return) ; Matter of 00rgva.Fragoso, Int. Dec_ No. 1549 (assisting of aliens to enter the

United States illegally, for gain, pursuant to arrangements made during absence in Mexico--held to have made an entry on return) ; Matter
of Alvarez-Yerdusco, Int. Dec, No. 1589 (conviction for attempt to
smuggle narcotics into the United States from Mexico on return to
United States—held to have made meaningful departure and to be attempting an entry when he sought to return) ; Matter of Ifolk,
Dec. No. 1443 (return after short visit to Mexico on false claim of
citizenship, thereby avoiding inspection—held to have made an
entry) ; eto.
We consider as definitive in Fleuti the repeated references to "an
innocent, casual and brief excutrsion". Applicant demonstrably was
not making such a trip when he left on December 5th. He went to meet
his attorney, at Pemberton, North Dakota, knowing that there was a
warrant outstanding for his arrest on criminal charges in Canada,
and that his attorney would be driving him from the United States
border to the court from'which that warrant had issued. He had no
175

Interim Decision *1121
certain knowledge of what would await him there, and there is nothing
in the record to show that he might not have been detained or denied
bail pending trial. The fact is that he was not detained, and that he
returned to the United States a day or two later. We consider that the
purpose and manner of applicant's departure on December 5th were
such that it "can be regarded as meaningfully interruptive" of his permanent residence. On his return thereafter, he made an "entry". However, he was not excludable at the time of that entry, and was, therefore, properly admitted as a returning resident alien. Applicant's
second trip, on December lath, to be present for the trial of the criminal charges against him in the Winnipeg court, was likewise not an
innocent, casual excursion. He had no way of knowing definitely what
the outcome of that trip would be. Assuming that he knew from the
outset that he would plead guilty to the charges, there was no certainty that he would be fined rather than imprisoned, that he would
be released in his own recognizance and be able to return to the
United States with the next few days. The crimes of which he was convicted, two counts of conspiracy to commit an indictable offense, carry
the same possible penalty as the substantive offense which was the
subject of the conspiracy (cf. section 408.(1) (c), Tmemeear's Annotated Criminal Code—Canada, Sixth Edition) ; forgery is punishable by imprisonment of up to 14 years, and uttering is punishable by
the same length of imprisonment (cf. Tremeear's Annotated Criminal
Code—Canada, sections 310.(1) and 311.(1) ). His trip to Canada
for this purpose can, even more than the December 5th trip, be regarded as meaningful by interruptive of his permanent residence. Thus,
on his return three or four days after the disposition of the criminal
case, he made an "entry".
When applicant entered the -United States on or about December
18 or 19, 1905, he was an alien who had twice been convicted of crimes
involving moral turpitude. He was excludable under the provisions of

section 912(a) (9) . It is not necessary to decide whether conspiracy
to commit forgery and uttering comes within the petty offense classification. Applicant already had a conviction for a petty offense and this
second conviction, even if also a petty offense, rendered him excludable because the proviso to section 912(a) (9) specifies that the petty
offense exemption applies to an alien who has committed only one
such offense. If it was not a petty offense, then this conviction, without more, would make the applicant excludable.
Thus, when applicant made his entry on or about December 18 or
19, 1965, he was not admissible and should not have been admitted
as a returning resident alien. As one who was excludable and who was
not than or now eligible for any waiver of that excludability, he no

176

Interim Decision #1121
longer could be considered as having been "lawfully admitted for
permanent residence" (cf. section 101 (a) (20), Immigration and Nationality Act). On each of his returns thereafter from trips to Canada
he was not within the exception to section 101(a) (18) interpreted in
Fleuti and must be deemed to have made an entry. The present application for admission is also an application to make an "entry" into
the United States.
As one who is no longer a returning resident alien, applicant cannot
meet the docuinentary requirements for entry by presentation of the
%TO. 1-151, and is properly excludable on the documentary charge as
well as the charge laid under section 212(a) (9).
ORDER: It is ordered that the decision of the special inquiry
officer, for the reasons set forth above, be and the same is hereby
affirmed.

t 77

